Name: Commission Regulation (EC) No 2797/1999 of 29 December 1999 amending Regulation (EC) No 1771/96 laying down detailed rules for the implementation of the specific measures for the supply of hops to the French overseas departments
 Type: Regulation
 Subject Matter: trade;  overseas countries and territories;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|31999R2797Commission Regulation (EC) No 2797/1999 of 29 December 1999 amending Regulation (EC) No 1771/96 laying down detailed rules for the implementation of the specific measures for the supply of hops to the French overseas departments Official Journal L 337 , 30/12/1999 P. 0039 - 0040COMMISSION REGULATION (EC) No 2797/1999of 29 December 1999amending Regulation (EC) No 1771/96 laying down detailed rules for the implementation of the specific measures for the supply of hops to the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(6) thereof,Whereas:(1) Commission Regulation (EC) No 1771/96(3), as last amended by Regulation (EC) No 2718/98(4), establishes the quantities of the forecast supply balance for the French overseas departments of hops eligible for exemption from import duties or for Community aid from the rest of the Community as well as the amount of that aid; the above quantities should be established for the period 1 January to 31 December 2000.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 1771/96 is hereby replaced by the following: "Article 1For the purposes of Article 2 of Regulation (EEC) No 3763/91, the quantity of the forecast supply balance for hops falling within CN codes 1210 and 1302 13 00 eligible for exemption from duty on importation into the French overseas departments or, for products from the rest of the Community, eligible for Community aid, is hereby set at 15 tonnes for the period 1 January to 31 December 2000. This quantity shall be allocated as laid down in the Annex.The French authorities may adjust the allocation within the overall limit set. They shall inform the Commission of any such adjustment."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 1999.For the CommissionMargot WALLSTRÃ MMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 232, 13.9.1996, p. 11.(4) OJ L 342, 17.12.1998, p. 14.ANNEX>TABLE>